Citation Nr: 1241930	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a leg disorder.  

4.  Entitlement to service connection for a right shoulder disorder.   


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In July 2010, the claims on appeal were reopened and remanded for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the claims folder. 

The issues of entitlement to a right shoulder and leg disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran's, lumbar spine spondylosis at L4-5 is related to service.  

2.  Resolving doubt in favor of the Veteran, mild neuroforaminal narrowing at C5-6 on the right is related to service.  

CONCLUSIONS OF LAW

1.  Lumbar spondylosis at L4-5 was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

2.  Cervical spine mild neuroforaminal narrowing at C5-6 was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a back disability and a neck disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Back

The December 1976 service entrance examination report shows the spine and musculoskeletal system were normal.  Records dated in October 1987, show that he was involved in a motor vehicle accident during service.  The ambulance report notes a spider crack in the windshield where he hit his head and complaints of pain radiating to the cervical spine were noted.  It was noted that he was placed in a cervical collar and placed on a long spine board for transport to the hospital.  

Service treatment records reflect complaints of back, leg and foot pain in August 1988, particularly with prolonged sitting.  In addition, an August 1989 record reflects complaints of sharp pain in the mid back and a history of having been involved in a motor vehicle accident one year earlier with chronic back problems ever since.  No recent trauma was noted.  Tender trigger points in the mid thoracic region were noted with muscle relaxation resulting in relief of symptoms.  The assessment was musculoskeletal strain.  In addition, and although the June 1989 separation examination report shows that the spine and musculoskeletal system were normal, the examiner noted that he was status post motor vehicle accident and complained of repeated upper back pain since the accident.  Further, service treatment records, dated in January 1990, reflect a long history of intermittent low back pain, and although his gait was noted to be normal, the lumbar spine was reported to be slightly tender, and the assessment was lumbosacral strain.  

The December 2010 VA examination report notes spondylosis at L4-5 and the opinion provided was that it is less than likely that spondylosis at L4-5 is related to service.  The Board notes that although the opinion is noted to be based, in part, on a finding of no post-service treatment prior to 2005, a July 1997 private treatment record reflects the following:  

EXAMINATION:	The lumbar examination revealed gluteal weakness as well as myalgia of the erector spinae group.  Palpatory findings noted joint dysfunction in the A-P glide with associated edema of L3-L5 segments.  Motion and static palpation of the thoracic spine revealed aberrant motion and dysfunction of T1-T6 motor units.  Also noted in the prepretory work was myalgia of the iliocostalis and the tra[p]ezius muscle along the medial aspect of the scapulae.  

In addition, in a September 2006 opinion, the Veteran's private doctor noted a history of back pain with radiation to the lower extremity dating back to the late 1980s.  Objective findings on physical examination and on magnetic resonance imaging (MRI) were reported to be consistent with the back complaints in the 1980s.  Likewise, in November 2009, a VA doctor stated that he had been treating the Veteran for over 10 years, and noted a 20-year history of back pain since the motor vehicle accident during service.  

Because the December 2010 VA opinion is based on an inaccurate factual history, it is of diminished probative value, if any.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The December 2010 opinion is further rendered inadequate as the examiner did not comment upon the Veteran's competent reports of a continuity of symptoms during service and/or symptomatology of back symptoms after separation consistent with the treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

The Board notes that both the September 2006 private opinion and the November 2009 VA opinion were provided by a qualified professional and reflects consideration and analysis of (I) the relevant medical evidence of record, (II) current examination findings and (III) the Veteran's credible account of symptomatology, rendering the conclusion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, and although the courts have rejected the treating physician rule, the probative value of the opinion of both doctors is enhanced when considered with the doctors' knowledge and experience treating the Veteran's conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  In addition, the opinions are supported by the more contemporaneous evidence, which also lends credibility to the Veteran's assertions, particularly with respect to his report of a continuity of symptoms.  

In this case, the competent evidence is in equipoise.  Thus, resolving doubt in the Veteran's favor, service connection for lumbar spondylosis at L4-5 is warranted.  

Neck

In this decision, the Board grants service connection for cervical spine disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

The December 1976 service entrance examination report shows the spine and musculoskeletal system were normal.  Service treatment records reflect that in addition to complaints of neck pain and a history of neck trauma noted in June 1987, he was involved in a motor vehicle accident during service in October 1987.  The ambulance report notes a spider crack in the windshield where he hit his head, and complaints of pain radiating to the cervical spine were noted.  The records further reflect that he was placed in a cervical collar and placed on a long spine board for transport to the hospital.  In addition, the records reflect that although x-ray examination of the cervical spine was negative, a soft tissue injury was assessed.  In addition, and although the June 1989 separation examination report shows that the spine and musculoskeletal system were normal, the examiner noted that he was status post motor vehicle accident and complained of repeated neck pain since the accident.  

The December 2010 VA examination report reflects an opinion to the effect that it is less than likely that neuroforaminal narrowing at C5-6 shown on MRI is related to service.  The Board notes that the although the rationale provided is that more extensive radiologic findings would be expected if the pain had been ongoing since the late 1980s, a July 1997 private examination report reflects the following :

The cervical examination revealed decreased range of motion in all planes.  There is noted myalgia in the sternocleidomastoid muscles bilaterally.  Motion palpation findings not abnormal kinematics of the C1-C2 and C6-C7 motor units.  

In addition, a July 2000 VA treatment record notes that he was 11 years status post motor vehicle accident with complaints of neck pain, and the assessment was possible cervical spine root impingement.  In addition, VA records, dated in August 2002, reflects complaints of neck pain and a March 2003 record notes that MRI in November 2000 shows minimal osteophytosis and a small diffuse disc bulge at C4-5, and the diagnosis was chronic cervical pain since motor vehicle accident in 1989.  

Further, in November 2009, the Veteran's VA doctor stated that he had been treating the Veteran for neck pain for over 10 years, and a  20-year history of neck pain since he was in a motor vehicle accident  during service was noted.  The doctor concluded that it is at least as likely as not that the minimal neuroforaminal narrowing at C5-6 on the right is related to the injury sustained in the motor vehicle accident during service.  

The Board notes that the November 2009 opinion was provided by a qualified professional and reflects consideration and analysis of (I) the relevant medical evidence of record, (II) current examination findings and (III) the Veteran's credible account of symptomatology, rendering the conclusion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, and although the courts have rejected the treating physician rule, the probative value of the Veteran's VA physician opinion is enhanced when considered with the physician's knowledge and experience treating the Veteran's conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Moreover, the opinion is supported by the contemporaneous evidence, evidence which also lends credibility to the Veteran's assertions of a continuity of symptoms since separation.  

In this case, the record documents both an in-service neck injury and a current cervical spine disability, and the Board finds the Veteran's account of a continuity of symptoms since separation to be not only competent but also credible, and supported by the contemporaneous evidence.  Moreover, there is a competent, probative medical opinion to the effect that it is at least as likely as not that his neck condition is related to service.  

The evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, service connection for neuroforaminal narrowing at C5-6 on the right is warranted.  Consequently, the benefit sought on appeal is granted.  


ORDER

Service connection for lumbar spine spondylosis at L4-5 is granted.  

Service connection for mild neuroforminal narrowing at C5-6 on the right is granted.  


REMAND

The Veteran asserts entitlement to service connection for a right shoulder and leg condition.  VA treatment records, dated in March 2003 and April 2007, reflect neck pain radiating to the right shoulder and back pain radiating to the lower extremities.  The Board notes that although he was afforded a VA examination in December 2010, service connection is granted for a back and neck disability in this decision.  Thus, the Veteran should be afforded a VA examination with respect to whether a right shoulder of leg disorder is related to the service-connected back and/or neck disability.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  As such, the Board has no discretion and must remand the claims.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since December 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorders of the right shoulder and leg during and/or since service.  

2.  Attempt to obtain, physically or electronically, VA medical records pertaining to the Veteran that are dated from April 2012, as well as any additional pertinent records identified by the Veteran during the course of the remand following the receipt of any necessary authorizations, and associate the records obtained with the claims folder.

3.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any disorder of the right shoulder and leg.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any right shoulder or leg disorder, to include neurologic impairment, found to be present is related to or had an onset during service, or was caused or aggravated by any service-connected disability, to include the service connected headaches, lumbar spine disability and neck disability, singly or in combination, or any disorder determined to be related to service, and/or whether any disorder of the right shoulder or leg found to be present is consistent with injuries sustained in the documented motor vehicle accident during service or had an onset within the initial year after separation.  

The rationale for all opinions expressed must be set forth in a legible report.  

4.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


